     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 1 of 13 Page ID #:1




 1   THE KARLIN LAW FIRM LLP
 2   L. Scott Karlin (SBN 90605)
     Michael J. Karlin (SBN 272442)
 3   Rex T. Reeves (SBN 136842)
 4   13522 Newport Avenue, Suite 201
     Tustin, California 92780
 5
     Telephone: (714) 731-3283
 6   Facsimile: (714) 731-5741
 7   lsk@karlinlaw.com; mike@karlinlaw.com;
     rex@karlinlaw.com
 8
 9   Attorneys for Defendant
     LIFETIME BRANDS, INC.
10
11                             UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14
15   ANDREW BARACCO, an                   Case No.
16   individual,
                                          NOTICE OF REMOVAL OF
17
                 Plaintiff,               CIVIL ACTION TO UNITED STATES
18                                        DISTRICT COURT
           vs.
19
     LIFETIME BRANDS, INC., a             (Los Angeles County Superior Court
20   Delaware Corporation, and DOES 1-    Case No. 21STCV00129)
21   10, inclusive,
                                          Complaint Filed: 1/04/2021
22               Defendants.
23
24
25
26
27
28



                                              NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 2 of 13 Page ID #:2




 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
 2   CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. sections 1331, 1332, 1441,
 5   and 1446, defendant Lifetime Brands, Inc. (“Defendant”) by and through its attorneys,
 6   hereby removes to the United States District Court for the Central District of California,
 7   the above-captioned matter of Andrew Baracco v. Lifetime Brands, Inc., a Delaware
 8   Corporation, and Does 1-10, inclusive, which is currently pending in the Superior Court
 9   of the State of California for the County of Los Angeles, Case No. 21STCV00129
10   (hereinafter the “State Court Action”). As set forth below, removal is proper under two
11   separate and independent bases: (1) federal jurisdiction pursuant to diversity of
12
     citizenship; and (2) federal question jurisdiction.
13
                                  FILING OF THE COMPLAINT
14
           1.     On January 4, 2021, plaintiff Andrew Baracco (“Plaintiff”) commenced an
15
     action in the Superior Court of the State of California for the County of Los Angeles,
16
     Case Number 21STCV00129, by filing a Complaint entitled Andrew Baracco v. Lifetime
17
     Brands, Inc., a Delaware Corporation, and Does 1-10, inclusive.
18
           2.     While the Complaint in the State Court Action (the “Complaint”) is drafted so
19
     as to appear to assert only a single claim for violation of the Unruh Civil Rights Act
20
     (“Unruh Act”), it asserts violations of both the Unruh Act (Complaint ¶¶ 60-62) and the
21
     Americans with Disabilities Act (“ADA”) (Complaint ¶ 62).
22
                                   TIMELINESS OF REMOVAL
23
           3.     Plaintiff served Defendant with the Complaint by way of personal service on
24
     January 19, 2020.
25
           4.     As such, this Notice of Removal is filed within the time period required under
26
     28. U.S.C. §1446(b).
27
28

                                                   1
                                                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 3 of 13 Page ID #:3




 1                    REMOVAL JURISDICTION BASED ON DIVERSITY
 2         5.     The Court has diversity jurisdiction over this action under 28 U.S.C. section
 3   1332(a)(1). As set forth below, this action is removable pursuant to the provisions of 28
 4   U.S.C. section 1441(a), as the amount in controversy exceeds $75,000, exclusive of
 5   interest and costs, and the controversy is between citizens of different states.
 6   A.    Diversity of Citizenship
 7         6.     There is complete diversity of citizenship between the parties for purposes of
 8   federal jurisdiction because (1) Plaintiff is a citizen of California, and (2) Defendant is a
 9   citizen of Delaware and of New York, as follows:
10         7.     Pursuant to 28 U.S.C. section 1332, “a corporation shall be deemed to be a
11   citizen of any State and foreign state by which it has been incorporated and of the State or
12
     foreign state where it has its principal place of business.” 28 U.S.C. § 1332(c). A
13
     corporation’s “‘principal place of business’ refers to the place where the corporation’s
14
     high level officers direct, control, and coordinate the corporation’s activities,” i.e., the
15
     corporation’s “nerve center.” Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010). The
16
     “nerve center” is normally where the corporation maintains its headquarters. Id.
17
           8.     In this case, Defendant is a Delaware corporation (Complaint ¶ 1).
18
     Defendant’s principal place of business is in the State of New York, with its headquarters
19
     located in Garden City, New York at 1000 Stewart Avenue, Garden City, New York
20
     11530. Accordingly, Defendant is a citizen of Delaware and of New York for purposes
21
     of diversity jurisdiction.
22
           9.     To establish citizenship for diversity purposes, a natural person must be both
23
     (a) a citizen of the United States and (b) a domiciliary of one particular state. See Kantor
24
     v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Residence is prima
25
     facie evidence of domicile. See State Farm Mut. Auto Ins. Co. v. Dyer, 19 F.3d 514, 520
26
     (10th Cir. 1994). Here, Plaintiff resides in Los Angeles County, California. (Complaint ¶¶
27
     14-15). Defendant alleges that Plaintiff is a citizen of the United States.
28

                                                    2
                                                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 4 of 13 Page ID #:4




 1         10.    Accordingly, for the purposes of removal, Plaintiff is a citizen of the State of
 2   California. Hence, there is complete diversity of citizenship between the parties.
 3   B.    Amount In Controversy
 4         11.    The amount in controversy in this case exceeds $75,000. Indeed, as discussed
 5   below, it is many times this amount.
 6         12.    While Defendant denies any liability as to Plaintiff’s claims, the amount in
 7   controversy requirement is easily satisfied if, as is clearly the case here, “it is more likely
 8   than not” that the amount exceeds the jurisdictional minimum of $75,000. See Sanchez v.
 9   Monumental Life Ins., 102 F.3d 398, 403-404 (9th Cir. 1996) (discussing whether “it is
10   ‘more likely than not’ that the amount in controversy exceeds [the threshold] amount”)
11   (internal citation omitted). As explained by the Ninth Circuit, “the amount-in-
12
     controversy inquiry in the removal context is not confined to the face of the complaint.”
13
     Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (the district court may
14
     consider facts presented in the removal petition).
15
           13.    Importantly, “[s]ection 1332(a)’s amount-in-controversy requirement
16
     excludes only ‘interest and costs.’” Gugliemino v. McKee Foods Corp., 506 F.3d 696,
17
     700 (9th Cir. 2007). Thus, the amount in controversy not only includes “compensatory
18
     damages,” but also includes statutory penalties, injunctive relief, attorneys’ fees, and
19
     other various forms of relief. Id. Defendant is not obligated to “research, state, and
20
     prove the plaintiff’s claims for damages.” McCraw v. Lyons, 863 F. Supp. 430, 434
21
     (W.D. Ky. 1994).
22
           14.    Defendant can establish the amount in controversy by citing the allegations
23
     in the Complaint, or by setting forth facts in the notice of removal that demonstrate that
24
     the amount in controversy “more likely than not” exceeds the jurisdictional minimum.
25
     See Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997); Conrad
26
     Assoc. v. Hartford Accident & Indem. Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998). In
27
     the event that removal is challenged, the Court may consider “summary-judgment-type
28

                                                    3
                                                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 5 of 13 Page ID #:5




 1   evidence relevant to the amount in controversy at the time of removal,” such as affidavits
 2   or declarations. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
 3         15.     In measuring the amount in controversy, a court must assume that the
 4   allegations of the Complaint are true and that a jury will return a verdict for Plaintiff on
 5   all claims made in the Complaint. See Kenneth Rothschild Trust v. Morgan Stanley Dean
 6   Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002). The ultimate inquiry is what amount
 7   is put “in controversy” by the Complaint, not what the defendant will actually owe.
 8   Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005); see also
 9   Scherer v. Equitable Life Assurance Society of the United States, 347 F.3d 394, 399 (2d
10   Cir. 2003).
11         16.     Defendant provides the following calculations only to demonstrate that the
12
     amount in controversy in this case easily exceeds the jurisdictional requirement.
13
     Defendant makes no admission of any liability or damages with respect to any aspect of
14
     this case. To establish the jurisdictional amount, a removing defendant need not concede
15
     liability or damages. Lewis v. Verizon Communications, Inc., 627 F.3d 395, 400 (9th Cir.
16
     2010).
17
           17.     Plaintiff alleges that Defendant’s website violates the ADA and the Unruh
18
     Act because it supposedly is not “readily and fully accessible to and usable by blind and
19
     visually impaired individuals.” Plaintiff seeks inter alia a permanent injunction (as well
20
     as a preliminary injunction), an award of damages, and an award of attorney’s fees, all of
21
     which are awardable under the Unruh Act to a prevailing plaintiff (California Civil Code
22
     Section 52(a)). As discussed below, the amount in controversy easily surpasses the
23
     $75,000 jurisdictional threshold many times over.
24
                   1.    The Injunctive Relief Sought by Plaintiff Alone Places the
25
                         Amount in Controversy Well Over $75,000
26
           18.     The amount in controversy in this case vastly exceeds $75,000 based on the
27
     value of the injunctive relief sought by Plaintiff alone.
28

                                                   4
                                                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 6 of 13 Page ID #:6




 1         19.    When a plaintiff seeks injunctive relief, the pecuniary value of such relief is
 2   included in the amount in controversy. See Chavez v. JPMorgan Chase & Co., 888 F.3d
 3   413, 416 (9th Cir. 2018) (“The amount in controversy may include damages . . . and the
 4   cost of complying with an injunction”) (internal quotation omitted).1
 5         20.    More particularly, Plaintiff requests that the Court issue a permanent
 6   injunction (as well as a preliminary injunction) that would require Defendant to remediate
 7   all of the alleged violations on the website in question -- which consists of over 2,100
 8   separate webpages -- “to make [it] readily and fully accessible to and usable by blind and
 9   visually-impaired individuals.” (Complaint at 16:18-23.) Plaintiff purports to limit the
10   cost of the injunctive relief to $15,000 or less. (Id., Complaint ¶ 63.) This supposed limit
11   makes no sense, however. If it takes more than $15,000 to make the website “readily and
12
     fully accessible to and usable by blind and visually-impaired individuals,” then the value
13
     of the injunction will be more than $15,000. The injunction would make no sense if, say,
14
     $15,000 spent on the website made it only partially accessible to blind and visually-
15
     impaired individuals.
16
           21.    The $15,000 figure is particularly absurd in the present case. Plaintiff’s
17
     Complaint contains significant demands with respect to changes to Defendant’s website
18
     that, if ordered by the Court, would alone exceed -- by far-- the $75,000 jurisdictional
19
     threshold. (Complaint at ¶¶ 30 through 43.) These demands include adding screen
20
     reader technology that can translate visual information on a website into nonvisual
21
     formats such as synthesized speech and refreshable Braille, compliance with the
22
     demanding “guidelines” of the Web Accessibility Initiative, and compliance with
23
     standards in Section 508 of the Rehabilitation Act. This work includes adding invisible
24
25
26   1
       In the Ninth Circuit, the value of the injunction for purposes of determining the amount
27   in controversy is assessed from "either viewpoint" -- that is, the amount that either party
28   can gain or lose from the issuance of the injunctive relief. See In re Ford Motor
     Co./Citibank (S.D.), N.A., 264 F.3d 952, 958 (9th Cir. 2001).
                                                  5
                                                      NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 7 of 13 Page ID #:7




 1   alt-text to graphics, ensuring that all functions can be performed by using a keyboard and
 2   a screen reader, ensuring that image maps are accessible, removing empty links or
 3   headings, removing documents that so not allow screen readers to properly read text, and
 4   adding headings and links.
 5         22.    While Defendant does not concede that Plaintiff is entitled to the work
 6   demanded, by demanding that the court issue an injunction ordering the completion of
 7   such work, Plaintiff has put the amount in controversy in this case -- even setting aside
 8   the damages and attorney’s fees in controversy in this case -- at between $400,000 and
 9   $500,000, if not more. More particularly, after reviewing the work demanded by Plaintiff
10   and analyzing the matter, the President of Digital for Lifetime Brands, Kevin Clisham,
11   estimates the cost for Defendant to make the changes demanded to the over 2,100
12
     webpages on its website would be no less than $200,000. Then, Mr. Clisham estimates, it
13
     would cost approximately $2,000 per month on a going-forward basis to ensure that the
14
     website meets the standards demanded by Plaintiff due to the need for ongoing
15
     maintenance as changes to the website are necessitated (for example, due to products
16
     being added or dropped, pricing changes, moving content within the website, etc.). Over
17
     just a ten year period, the monthly additional going-forward cost would be $240,000
18
     ($2,000/per month x 12 x 10).
19
           23.    Again, it is not within Plaintiff’s control to limit the cost of bringing a
20
     website into ADA compliance; if there is an order for compliance, the cost is the cost.
21
     The cost of modifications to the website requested by Plaintiff must be included in the
22
     total amount in controversy. Even standing alone, this cost vastly exceeds the $75,000
23
     jurisdictional threshold.
24
                  2.     The Non-Attorney’s Fees Damages Sought by Plaintiff Alone
25
                         Place the Amount in Controversy Well Over $75,000
26
           24.    In addition, the amount in controversy in this case vastly exceeds $75,000
27
     even if one were to consider only the non-attorneys’ fees damages placed in controversy
28

                                                   6
                                                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 8 of 13 Page ID #:8




 1   by Plaintiff. More particularly, Plaintiff alleges that the purported “access barriers [he]
 2   encountered on Defendant’s website have caused a denial of Plaintiff’s full and equal
 3   access multiple times in the past, and now deter Plaintiff on a regular basis from full
 4   access to Defendant’s website.” (Complaint ¶ 22 (emphasis added).) Plaintiff also
 5   alleges that “the last time Plaintiff attempted to do business with Defendants was in or
 6   around late 2020,” that he encountered barriers then, and that “[d]espite past and recent
 7   attempts to do business with Defendants on their Website,” he was denied due to access
 8   barriers. (Complaint ¶ 47 (italics added).)
 9         25.    Plaintiff purports to “expressly limit[] the total amount sought for every
10   single offense to $34,999 or less.” (Complaint ¶ 52.) Given that Plaintiff has alleged
11   “multiple” offenses in the past and multiple “past and recent attempts” where he was
12
     denied access, these allegations in the Complaint alone places the amount in controversy
13
     at more than the $75,000 jurisdictional threshold. While Plaintiff is clearly alleging more
14
     alleged “offenses” in the past, even if there were just two alleged offenses in the past, this
15
     combined with current alleged deterrence (which constitutes a separate Unruh Act
16
     offense) would alone raise the amount at issue to $104,997 ($34,999 x. 3).
17
           26.    Furthermore, in an email to Defendant’s counsel responding to a request for
18
     clarification of the dates of the alleged offenses, Plaintiff’s counsel claims that Plaintiff
19
     “attempted accessing the Website at least four times starting in January 2020 through
20
     October 2020 (italics added)” before filing the present lawsuit, which means that the non-
21
     attorney’s fees damages in controversy are $139,996 ($34,999 x 4), placing the amount in
22
     controversy well over $75,000. As noted above, in addition to the actual visits to the
23
     website, Plaintiff also alleges that he is deterred from full access (which would constitute
24
     another Unruh Act offense), which means that the amount of non-attorney’s fees
25
     damages placed in controversy by Plaintiff is at least $174,995 ($34,999 x 5), without
26
     considering the amounts placed in controversy by Plaintiff’s request for attorney’s fees
27
     and by his request for, and the cost of complying with, an injunction.
28

                                                    7
                                                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 9 of 13 Page ID #:9




 1         27.    On top of the foregoing with respect to non-attorney’s fees damages, the
 2   Unruh Act provides that anyone engaged in discrimination of the type alleged in the
 3   Complaint (i.e., violations of Civil Code § 51) may be liable for “up to a maximum of
 4   three times the amount of actual damage ... .” (Civil Code § 52(a).) Such treble damages
 5   are awardable as a penalty for intentional and morally offensive conduct. Botosan v.
 6   Fitzhugh, 13 F.Supp. 1047, 1052 (S.D.Cal. 1998). Treble damages and punitive damages
 7   are generally included within the amount in controversy when the plaintiff is permitted to
 8   recover those damages under applicable law. See Bell v. Preferred Life Assurance Soc’y,
 9   320 U.S. 238, 240 (1943) (“Where both actual and punitive damages are recoverable
10   under a complaint each must be considered to the extent claimed in determining
11   jurisdictional amount” (footnote omitted)). In the present case, Plaintiff has alleged that
12
     Defendant has “engaged in acts of intentional discrimination” (Complaint ¶ 51 (italics
13
     added)) and that “Defendants’ actions constitute intentional discrimination against
14
     Plaintiff on the basis of a disability” (Complaint ¶ 61) (italics added). More particularly,
15
     Plaintiff accuses Defendant of such reprehensible conduct as (a) intentionally
16
     constructing and maintaining a website that is inaccessible to visually-impaired
17
     individuals, (b) intentionally failing to construct a website that is sufficiently intuitive so
18
     as to be equally accessible to visually impaired individuals, (c) intentionally opting to
19
     maintain its website in such an inaccessible form despite well-established and readily
20
     implementable industry guidelines, and (d) intentionally failing to take actions to correct
21
     alleged barriers in the face of substantial harm and discrimination to blind and visually-
22
     impaired consumers, even after being put on notice of the discrimination that such
23
     barriers may create for visually impaired individuals. (Complaint ¶¶ 51, 61.)
24
           28.    Plaintiff is clearly placing in controversy such treble damages given that
25
     Plaintiff has pleaded intentional discrimination based on disability, including alleging the
26
     acts described above, and has stated in his Complaint that he is seeking “such other and
27
     further relief” as deemed “just and proper” and has not stated that he is not seeking treble
28

                                                    8
                                                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 10 of 13 Page ID #:10




 1     damages. (Complaint at 17:3-4.) Although Defendant denies Plaintiff’s allegations,
 2     taking them as true for purposes of determining the amount in controversy, Plaintiff has
 3     clearly placed much more in controversy than $75,000. As noted above, Plaintiff is
 4     claiming four past violations, plus present deterrence, for total non-attorney’s fees
 5     damages of $174,995. Trebled, this amount is a staggering $524,985. Even if Plaintiff
 6     was alleging only one Unruh Act violation, the non-attorney’s fees at issue, trebled,
 7     would be $104,997.
 8                  3.     The Attorney’s Fees Sought by Plaintiff Alone Place the Amount
 9                         in Controversy Well Over $75,000
10           29.    The amount in controversy in this case also exceeds $75,000 based on the
11     attorney’s fees placed in controversy by Plaintiff alone. That is, Plaintiff’s prayer for
12
       attorneys’ fees alone satisfies the $75,000 jurisdictional threshold. (Complaint ¶ 65 and
13
       at 16:26-28.) Attorney’s fees are properly considered in the analysis of the amount in
14
       controversy. See Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998)
15
       (claims for attorneys’ fees are to be included in amount in controversy, regardless of
16
       whether award is discretionary or mandatory). As noted above, the Unruh Act provides
17
       for an award of attorney’s fees to a prevailing party asserting an Unruh Act claim such as
18
       that asserted by Plaintiff in the present case. (Cal. Civil Code § 52(a).)
19
             30.    Should this matter proceed to trial and Plaintiff prevail, Plaintiff’s attorney’s
20
       fees will more likely than not exceed $75,000, particularly inasmuch as taking this matter
21
       to trial will involve significant discovery and law and motion practice, expert
22
       consultations, expert depositions, and trial with both liability and damages contested.
23
       Prosecuting an individual Unruh Act claim can lead to a recovery of more than $75,000
24
       in attorneys’ fees. See Engel v. Worthington, 60 Cal. App. 4th 628, 635-36 (1997)
25
       (finding $80,875 in attorneys’ fees for recovering $250 in Unruh damages to be
26
       reasonable). Thus, by seeking attorney’s fees, Plaintiff has placed more than $75,000 in
27
       controversy. Even if one were to not consider at all the injunctive relief or the non-
28

                                                     9
                                                         NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 11 of 13 Page ID #:11




 1     attorney’s fees damages sought by Plaintiff in terms of calculating the amount in
 2     controversy, the amount in controversy would surpass the jurisdictional threshold based
 3     solely on Plaintiff’s claim for attorney’s fees.
 4                   4.     Summary Regarding Amount in Controversy: All Totaled, the
 5                          Amount in Controversy is At Least Several Hundred Thousand
 6                          Dollars, and is in Reality Closer to One Million Dollars
 7            31.    The $75,000 amount-in-controversy threshold is unquestionably easily met
 8     in this case. The amount of attorney’s fees placed in controversy by Plaintiff alone
 9     exceeds $75,000. The non-attorney’s fees damages sought also greatly exceed $75,000,
10     even without considering the fact that treble damages are at issue, which places the
11     amount in controversy at over 1/2 million dollars if one considers only the non-attorney’s
12
       fees damages. The value of the injunctive relief sought approaches (at least) another 1/2
13
       million dollars. Any one of the foregoing satisfies the amount-in-controversy
14
       requirement for diversity jurisdiction; it is beyond question that, taken together, the
15
       $75,000 threshold is satisfied many times over.
16
                    REMOVAL JURISDICTION BASED ON FEDERAL QUESTION
17
              32.    This Court also has original jurisdiction over this action pursuant to 28
18
       U.S.C. section 1331 because the Complaint poses a federal question. Plaintiff’s lawsuit
19
       is based, at least in part, on alleged violations of the ADA, 42 U.S.C. sections 12181, et
20
       seq. (Complaint ¶ 62.) First, while Plaintiff constructs his Complaint so as to have a
21
       heading for only one purported “Cause of Action,” for violation of the Unruh Act, the
22
       Complaint states two claims, one under the ADA and one under the Unruh Act. See
23
       Complaint at 15:27-16:3: “Defendants’ discriminatory conduct herein includes, inter
24
       alia, [1] the violation of the rights of persons with disabilities set forth in Title III of the
25
       ADA and therefore, [2] also violates the Unruh Act.” (Id. (italics added).)
26
              33.    Furthermore, even if a complaint pleads only state causes of action, a state
27
       law claim can invoke federal question jurisdiction if it raises a federal issue of law.
28

                                                       10
                                                          NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 12 of 13 Page ID #:12




 1     Grable & Sons Metal Prods. v. Darue Eng'g & Mfg., 545 U.S. 308, 312-14 (2005). The
 2     U.S. Supreme Court has “recognized for nearly 100 years that in certain cases federal-
 3     question jurisdiction will lie over state-law claims that implicate significant federal
 4     issues.” Id. at 312. “The doctrine captures the commonsense notion that a federal court
 5     ought to be able to hear claims recognized under state law that nonetheless turn on
 6     substantial questions of federal law, and thus justify resort to the experience, solicitude,
 7     and hope of uniformity that a federal forum offers on federal issues.” Id. Even if
 8     Plaintiff’s Complaint pleaded only a state cause of action under the Unruh Act, that state
 9     cause of action raises an issue of federal law. For example, in his Compliant, Plaintiff
10     alleges “Defendants are further violating [the Unruh Act] because the conduct as alleged
11     herein violates various provisions of the Americans with Disabilities Act ... ” (As noted
12
       in the Complaint, Cal. Civ. Code § 51(f) provides that “a violation of an individual’s
13
       rights under the ADA also constitutes a violation under the UCRA.”) (Complaint ¶ 62.)
14
             34.    Based on Plaintiff’s own allegations, an examination of liability under the
15
       ADA is necessary to adjudicate his claims. Therefore, as set forth above, his lawsuit
16
       raises a question of federal law, rendering removal based on federal question jurisdiction
17
       proper.
18
                                                   VENUE
19
             35.    Venue is proper in the Central District of California pursuant to 28 U.S.C. §
20
       1441(a), 1446(a) and 84(c), because the county in which the State Court Action is
21
       pending is found within this District.
22
                              NOTICE OF REMOVAL COMPLIANCE
23
             36.    In compliance with 28 U.S.C. § 1446(d), this Notice of Removal will be
24
       promptly served on Plaintiff and filed with the Clerk of the Superior Court of the State of
25
       California for the County of Los Angeles.
26
27
28

                                                     11
                                                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:21-cv-01484-DMG-JEM Document 1 Filed 02/18/21 Page 13 of 13 Page ID #:13




 1           37.    In compliance with 28 U.S.C. § 1446(a), Exhibit A attached hereto contains
 2     true and correct copies of all process, pleadings, and orders served upon Defendant in the
 3     State Court Action, which papers include a copy of the Summons and Complaint.
 4           38.    The undersigned, as counsel for Defendant, has read the foregoing and signs
 5     this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 6     required by 28 U.S.C. § 1446(a).
 7           WHEREFORE, Defendant prays that the above action now pending against
 8     Defendant in the Superior Court of the State of California for the County of Los Angeles be
 9     removed to the United States District Court for the Central District of California.
10
11
12     DATED: February 18, 2021                 THE KARLIN LAW FIRM, LLP
13
14                                              By:     /s/ Rex T. Reeves
15                                                    Rex T. Reeves
                                                      Attorneys for Defendant
16                                                    Lifetime Brands, Inc.
17
18
19
20
21
22
23
24
25
26
27
28

                                                       12
                                                         NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
